DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In Applicant’s response filed on 8/31/2021, Invention I, claims 1-20 was elected without traverse. Claims 21-27 have been withdrawn. It is noted that Applicant has not marked claims 21-27 as withdrawn in the response filed on 8/31/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first optical chamber, the second optical chamber, the first lens and the second lens  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Santoro et al (9,121,584).
Regarding claim 14, Santoro et al  discloses a  lighting fixture(Fig. 1), a housing(10); a wall within the housing (37), in which the wall and the housing together form a first optical chamber (Fig. 4c,G) and a second optical chamber separated by the wall (E ); a first light source in the first optical chamber configured to illuminate a first lens attached to the housing(reflected light, off of 37, onto 40); and a second light source in the second optical chamber (second reflected light sources on 40)configured to illuminate a second lens (50)attached to the housing, in which the first lens is oriented generally orthogonal to the second lens (since Applicant has not provided a specific definition for “generally orthogonal”, this term is interpreted to mean intersecting at an angle greater than 0). 

Allowable Subject Matter

Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-13 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A lighting fixture comprising: a housing with a first end and a second end; a first plurality of light emitting diodes (LEDs) configured to illuminate a main lens of the housing between the first end and the second end; an end cap disposed at the first end, the end cap comprising: an end cap lens, and a second plurality of LEDs configured to illuminate the end cap lens; and a wall configured to substantially prevent light emitted from the second plurality of LEDs from being emitted through the main lens of the housing.
An end cap housing for a lighting fixture comprising: a first attachment interface configured to attach to a corresponding second attachment interface of the lighting fixture; a wall within the end cap housing, wherein the wall and the end cap housing together form an optical chamber within the end cap housing; and a light source in the optical chamber configured to illuminate a surface of a lens attached to the end cap housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2434689, CHEN, Kearny et al and Machate all teach luminaires with illuminated ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875